 


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
MARTIN HEIDGEN,

                          Petitioner,                                 MEMORANDUM OF
                                                                      DECISION AND ORDER
                 -against-
                                                                      15-CV-0819 (LDH)
HAROLD GRAHAM, Superintendent Auburn
Correctional Facility and NYS DOCCS,

                          Respondent.
------------------------------------------------------------------x
     LASHANN DEARCY HALL, United States District Judge:

         Petitioner Martin Heidgen moves pursuant to 28 U.S.C. § 2254 to vacate his conviction.

(Petition for Writ of Habeas Corpus (“Pet.”), ECF No. 1.) Petitioner’s claims arise from a

judgment of conviction following a jury trial in the Supreme Court of New York State, Nassau

County, on two counts of murder in the second degree, three counts of assault in the first degree,

and two counts of operating a vehicle while under the influence of alcohol. (Respondent’s

Affidavit in Opposition (“Resp. Aff.”) at 21, ECF No. 10.)

                                               BACKGROUND
I.       Facts Elicited at Trial

         In the late afternoon of July 1, 2005, Petitioner spent several hours in a Manhattan bar

with friends where Petitioner consumed at least six 12-ounce bottles of beer. (Trial Transcript

(“Tr.”) at 1419:7–14, 1420:11–20, 1421:13–19, ECF No. 10.) Later that night, Petitioner

attended a friend’s party in Merrick, Long Island. (Id. at 1460:5–10, 1461:17–18.) He arrived at

the party shortly before midnight. (Id. at 1461:19–20.) While at the party, Petitioner was

observed drinking several alcoholic beverages, dancing, and playing a drinking game. (Id. at

1462:19–23, 1463:16–24.) Petitioner was intoxicated although he was not observed stumbling or

                                                         1
 
 


staggering. (Id. at 1463:25–1464:4, 1465:14–20, 1787:14–23.) Petitioner was articulate and did

not slur his words when he spoke. (Id. at 1477:10–15.) Petitioner remained at the party for

between one and a half and two hours and did not say goodbye to anyone before he left. (Id. at

1462:8–15, 1789:6–9, 1789:16–18.)

       In the early morning of July 2, 2005, Petitioner was driving his pickup truck north in the

southbound lanes of the Meadowbrook State Parkway when he collided head-on with a

limousine driven by Stanley Rabinowitz who was driving south in the southbound lanes. (Resp.

Aff. at ii.) Fifty-nine-year-old Rabinowitz was killed on impact as was one of his passengers,

seven-year-old Katherine Flynn, who was decapitated in the collision. (Id. at 2.) Rabinowitz’s

other passengers also suffered grievous injuries. (Id. at ii.) In the minutes leading up to and at

the time of the crash, a number of witnesses observed Petitioner’s pickup truck. (Id. at 5.)

       A. Other Drivers

       Elizabeth Serwin was on her way home from work at approximately 2:00 a.m. on July 2,

2005. (Tr. at 1488:22–1489:5.) She was driving a 1994 Toyota Corolla southbound in the center

lane of the Meadowbrook Parkway just south of Merrick Road when she noticed a set of

headlights from a vehicle headed towards her. (Id. at 1489:25–1490:6.) When Serwin realized

that the vehicle was driving in the same lane as she, Serwin veered to the right lane and then

pulled over onto the shoulder. (Id. at 1490:23–1491:1.) As Serwin came to a complete stop on

the shoulder, she observed a large pickup truck driving northbound, then beeped her horn three

times as the vehicle passed her. (Id. at 1491:3–5.) She noticed that two other cars were also

pulled over on the shoulder behind her. (Id. at 1491:17–18.) As Serwin continued to watch the

passing pickup truck, she observed that it remained in the center lane, stayed within its markings,

and never weaved or swerved. (Id. at 1492:8–1493:2.) Serwin estimated that the pickup truck



                                                 2
 
 


was driving seventy to seventy-five miles per hour. (Id. at 1494:1.) After less than a minute on

the shoulder, Serwin pulled back onto the highway and called 911 to report what she had

witnessed. (Id. at 1494:2–1495:3.)

       Joseph Caruso was heading to his girlfriend’s house and was driving south in the

southbound center lane on the Meadowbrook Parkway at approximately 2:00 a.m. on July 2,

2005. (Id. at 1538:1–7, 1540:15–16.) Caruso was at the Merrick Road overpass when he saw

headlights coming towards him from a vehicle in the center lane. (Id. at 1539:20–1540:11.)

Caruso “drifted” over to the left and the vehicle also moved to the left. (Id. at 1540:23–25,

1543:23-24.) Caruso moved back into the center lane and then eventually got into the right lane.

(Id. at 1540:25–1541:1–5.) Caruso observed the vehicle to be a pickup truck. (Id. at 1541:17.)

Caruso also observed that the pickup truck never reduced speed and never made any erratic

speed changes. (Id. at 1544:5–13.) He estimated that the pickup truck was driving between

seventy and eighty miles per hour. (Id. at 1542:12–17.)

       Matthew Sussingham was on his way home driving south in the right lane of the

Meadowbrook Parkway on the morning of July 2, 2005, when he observed a pickup truck

driving northbound in the center lane of the southbound lanes. (Id. at 1690:2–13, 1692:14–22.)

The pickup truck maintained a steady speed, did not move into Sussingham’s lane, and never

veered from its lane as it passed him. (Id. at 1694:25–1695:2, 1697:21–1698:7.)

       Stephen Weber was on his way home riding his motorcycle in the left northbound lane of

the Meadowbrook Parkway around 2:00 a.m. on July 2, 2005. (Id. at 1572:6–9.) As he drove on

the entrance ramp, he noticed a pickup truck ahead of him on the opposite side of the highway

divider, driving northbound in the southbound lanes in the same direction as Weber’s

motorcycle. (Id. at 1577:24–1578:1.) Weber pulled up next to the pickup truck and kept pace



                                                 3
 
 


with it. (Id. at 1581:10–24.) Both Weber and the pickup truck were driving at approximately

seventy miles per hour. (Id. at 1582:23–1583:9.) Weber lost sight of the pickup truck where

bushes began to separate the northbound and the southbound lanes. (Id. at 1589:18–20.)

       Steed Davidson was on his way home driving south in the center southbound lane of the

Meadowbrook Parkway at approximately 2 a.m. on July 2, 2005. (Id. at 1717:21–25, 1719:1–

1720:20.) He was passed by a limousine which was driving in the left lane. (Id. at 1720:22–

1721:8.) Davidson estimated that the limousine was driving at about fifty-five to sixty miles per

hour, only five miles faster than the speed Davidson was going. (Id. at 1721:9–23.) As the

limousine passed Davidson, he saw a vehicle in the left lane coming towards the limousine. (Id.

at 1722:1–1723:9.) Before Davidson could react, the vehicle collided head on with the

limousine. (Id. at 1723:12–15.) Following the crash, the limousine collided with Davidson’s

car. (Id. at 1726:4–6.)

       B. Limousine Crash Victims

       Christopher Tangney, Denise Tangney, their daughter Jennifer Flynn, son-in-law Neil

Flynn, and granddaughters Katie Flynn and Grace Flynn were all passengers in the limousine,

driven by Rabinowitz. (Id. at 390:7–16.) The Tangneys each testified that as the limousine

drove on the Meadowbrook Parkway at approximately 2 a.m. on July 2, 2005, they were

disturbed to see a light coming from an oncoming vehicle in the distance. (Id. at 392:6–15,

419:24–420:2, 420:11–23.) Christopher Tangney testified that he observed a vehicle

approaching the limousine in the center lane while the limousine was in the left southbound lane.

(Id. at 421:14–15.) He stated that shortly before the crash, the pickup truck changed lanes and

moved from the center lane to the left lane where the limousine was driving. (Id. at 421:15–17.)




                                                4
 
 


As Rabinowitz attempted to move over, Petitioner’s pickup truck appeared to move in the same

direction and within two seconds the pickup truck crashed into the limousine. (Id. at 421:18–23.)

       C. Law Enforcement Officers at the Scene

       Freeport Police Officer Christopher Pandolfo was at the scene of the crash and he found

Petitioner behind the wheel of his pickup truck with the dashboard “pushed up.” (Id. at 535:16–

19.) Petitioner was initially unresponsive to Officer Pandolfo’s questions until Officer Pandolfo

grabbed Petitioner by the shoulder to get his attention. (Id. at 536:20–537:3.) When Officer

Pandolfo asked Petitioner his name and what happened, Petitioner moaned, mumbled, slurred his

words, and gave the response: “I don’t know where I am. What happened?” (Id. at 537:5–6.)

Petitioner was conscious, but as Officer Pandolfo testified, Petitioner “was completely out of it”

and given his condition, it was “pointless” to respond to Petitioner’s question of what happened.

(Id. at 565:9–18.) Officer Pandolfo also smelled liquor on Petitioner and observed that his eyes

were glassy. (Id. at 537:7–14.)

       Freeport Police Officer Timothy Nolan was also at the scene and assisted with removing

Petitioner from the pickup truck after the crash. (Id. at 579:4–5.) Officer Nolan and other

officers removed Petitioner from the pickup truck, placed him on a backboard, and gave him

minor medical attention. (Id. at 579:9–12.) While helping to carry Petitioner to an awaiting

ambulance, Officer Nolan asked Petitioner if he was okay and whether he was in pain. Petitioner

did not respond to any of these questions. (Id. at 580:15–18.) Officer Nolan again asked

Petitioner if he was okay, and again there was no response. (Id. at 580:19–20.) When officers

again asked Petitioner his name, Petitioner began to respond by mumbling and severely slurring

his words. (Id. at 580:20–22.) Petitioner was unintelligible until Officer Nolan knelt down




                                                 5
 
 


beside Petitioner and could hear Petitioner saying through slurred speech that his name was

Marty. (Id. at 580:24–581:3.)

       New York State Trooper Daniel O’Hare arrived on the crash scene and was informed by

another officer that a serious crash had occurred and that there were fatalities involved. (Id. at

601:2–4.) Trooper O’Hare was also informed that there was a possible DWI involved so he went

to his police cruiser to retrieve a blood kit. (Id. at 601:4–12.) Trooper O’Hare left the scene with

Petitioner and a medical technician in an ambulance to go to the hospital. (Id. at 608:9–13.) In

the ambulance, Trooper O’Hare asked Petitioner his name but received no response other than

moans and groans. (Id. at 609:20–21.) The medical technician also questioned Petitioner but

received no response. (Id. at 609:24–610:7.)

       D. Police Interrogation

       Petitioner was taken to Nassau County Medical Center where he was treated for his

injuries and had his blood drawn by a nurse. (Id. at 1031:23–25.) New York State Police

Investigators Eric Baez and Michael Harris informed Petitioner of his arrest, gave him Miranda

warnings, and then interviewed Petitioner. (Id. at 1043:6–13, 1109:7–11, 1196:2–6.) Petitioner

told the investigators that he had argued with his ex-girlfriend over the phone; his boss owed him

a thousand dollars; his grandmother had recently passed away; and he was upset, depressed, and

in a “self-destruct mode.” (Id. at 1199:17–23, 1203:22–24.) Petitioner told the investigators that

since he had moved to New York from Arkansas the previous October, things had been going

wrong, he had financial problems and “everything he seem[ed] to do was never enough.” (Id. at

1200:2–4.) Petitioner also stated that he never intended to hurt himself and that he “wouldn’t

cash out like this. [He] would wait for another hand to be dealt.” (Id. at 1204:21–1205:2.)




                                                  6
 
 


II.    Jury verdict and sentence

       Petitioner was convicted of two counts of murder in the second degree, three counts of

assault in the first degree, and two counts of operating a vehicle while under the influence of

alcohol on October 17, 2006. On February 28, 2007, Petitioner was sentenced to eighteen years

to life imprisonment for each count of murder, eighteen years’ imprisonment and five years’

post-release supervision for each count of assault, and one hundred eighty days’ incarceration for

each count of driving under the influence of alcohol. The terms run concurrently. (Resp. Aff. at

21.)

                                   PROCEDURAL HISTORY

       Petitioner appealed his conviction to the New York Supreme Court, Appellate Division,

Second Department. He presented five issues for review: (1) whether the prosecution failed, as

a matter of law, to prove Petitioner’s guilt of crimes involving a depraved indifference to human

life beyond a reasonable doubt; (2) whether Petitioner was denied his right to a fair trial as a

result of the trial court’s decision to permit a DNA test during the course of the trial; (3) whether

Petitioner’s blood was illegally seized by police and improperly admitted into evidence; (4)

whether the trial court erred in precluding the defense from presenting testimony of a police

accident reconstructionist; and (5) whether Petitioner’s right to a fair trial was violated by the

trial court’s failure to address certain instances of juror misconduct. (Petitioner’s Memorandum

in Support (“Pet. Br.”) at 19, ECF No. 2.) On September 13, 2011, the Appellate Division,

Second Department affirmed the decision of the trial court, holding that: (1) the evidence was

legally sufficient to support the Petitioner’s convictions of depraved indifference murder in the

second degree and assault in the first degree; (2) the trial court properly denied Petitioner’s




                                                  7
 
 


claims of juror misconduct; and (3) Petitioner’s remaining claims were without merit. See

People v. Heidgen, 87 A.D.3d 1016, 1020–27 (2d Dept. 2011).

           Petitioner was granted leave to appeal to the New York Court of Appeals by the

Appellate Division, Second Department. See People v. Heidgen, 22 N.Y.3d 259, 271 (2013).

Petitioner presented the same five issues to the New York Court of Appeals as he had to the

Appellate Division, Second Department. On November 21, 2013, the New York Court of

Appeals affirmed the decision of the Appellate Division, holding that: (1) there was legally

sufficient evidence to support Petitioner’s convictions for depraved indifference murder; (2)

Petitioner’s claim that his blood was drawn without a warrant in violation of the Fourth

Amendment to the U.S. Constitution was unpreserved for review; and (3) Petitioner’s remaining

claims were without merit. (Id. at 277, 280.)

       On February 17, 2015, Petitioner filed the instant petition seeking a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition states the following claims: (1) the prosecution

failed to prove Petitioner guilty of crimes of depraved indifference to human life beyond a

reasonable doubt; (2) Petitioner was denied his constitutional rights to due process and a fair trial

as a result of the trial court’s decisions to permit DNA testing in the middle of trial; (3)

Petitioner’s blood was illegally obtained and improperly admitted into evidence at trial in

violation of the Fourth Amendment; and (4) Petitioner’s rights to a fair trial and to present a

defense was violated when the trial court precluded him from presenting the testimony of a

police accident reconstructionist. (Pet. Br. at 1.)

                                    STANDARD OF REVIEW

       Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), an application for a writ of habeas corpus by a person in custody



                                                  8
 
 


pursuant to a state-court judgment may only be brought on the grounds that his or her custody is

“in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

A petitioner is required to show that the state court decision, having been adjudicated on the

merits, is either “contrary to, or involved an unreasonable application of, clearly established

Federal law” or was “based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also Johnson v. Williams, 133

S. Ct. 1088, 1091 (2013).

          For the purposes of federal habeas review, “clearly established law” is defined as “the

holdings, as opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the

relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A state court

decision is “contrary to,” or an “unreasonable application of,” clearly established law if the

decision: (1) is contrary to Supreme Court precedent on a question of law; (2) arrives at a

conclusion different than that reached by the Supreme Court on “materially indistinguishable”

facts; or (3) identifies the correct governing legal rule but unreasonably applies it to the facts of

the petitioner’s case. Id. at 412–13. Factual determinations made by the state court are

presumed to be correct, and the petitioner bears the burden of rebutting the presumption of

correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

                                            DISCUSSION

I.        Insufficiency of the Evidence

          Petitioner argues that the prosecution’s evidence was legally insufficient to establish

beyond a reasonable doubt that he acted with the mens rea of depraved indifference to human

life necessary to prove Petitioner guilty of murder in the second degree and assault in the first

degree.



                                                   9
 
 




       Insufficiency claims “face a high bar in federal habeas proceedings because they are

subject to two layers of judicial deference.” Coleman v. Johnson, 132 S. Ct. 2060, 2062 (2012)

(per curiam). On direct appeal, “a court may set aside the jury’s verdict on the ground of

insufficient evidence only if no rational trier of fact could have agreed with the jury.” Cavazos v.

Smith, 565 U.S. 1, 2 (2011) (per curiam). On habeas review, “a federal court may not overturn a

state court decision rejecting a sufficiency of the evidence challenge simply because the federal

court disagrees with the state court. The federal court instead may do so only if the state court

decision was objectively unreasonable.” (Id.) (internal citation and quotation marks omitted).

Where a court is “faced with a record of historical facts that supports conflicting inferences [it]

must presume—even if it does not affirmatively appear in the record—that the trier of fact

resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”

Collazo v. Duncan, 126 F. App’x 501, 502 (2d Cir. 2005) (quoting Jackson v. Virginia, 443 U.S.

307, 319 (1979)).

       Under New York law, murder in the second degree, depraved indifference murder, occurs

when “under the circumstances evincing a depraved indifference to human life, the defendant

recklessly engaged in conduct which created a grave risk of death to another person, and thereby

caused the death of another person.” N.Y. Penal Law § 125.25(2). In other words the

prosecution must establish the following elements beyond a reasonable doubt: (1) Petitioner

caused the death of another; (2) by recklessly engaging in conduct that created a grave risk of

death, (3) under circumstances evincing a mens rea of depraved indifference. People v.

Feingold, 7 N.Y.3d 288, 294 (2006).




                                                 10
 
 


        At trial, in support of its contention that Petitioner acted with depraved indifference, the

prosecution argued that Petitioner was suicidal. Petitioner maintains that there was insufficient

evidence to support the prosecution’s theory. (Pet. Br. at 53–54.) He points to testimony from

his friends in which they stated that he was in a good mood, happy, having a good time at a

party, laughing, dancing, and socializing with friends throughout the late afternoon and evening

before the crash. (Pet. Br. at 54.) There was also testimony that Petitioner was making plans for

the upcoming holiday weekend, and had told his friend that he finally obtained the telephone

number of a bartender with whom he had been flirting. (Id.) He also called a friend from

Arkansas to schedule a visit there in the coming weeks. (Id. at 54–55.) Petitioner argues that

this testimony demonstrates that the prosecution’s claim that he was trying to harm himself or

others is unsupported by the evidence. (Id. at 53–56.)

        Petitioner also directs the Court to a letter in evidence that he wrote to a friend while

incarcerated, in which he disavowed some of the statements he made to police while he was in

the hospital. (Id. at 57.) In the letter, he told a friend that he lied to police investigators about

being depressed and being in a “self-destruct mode,” because he wanted to protect his friends

who had hosted the party. (Tr. at 1801:16–18.) He stated that he lied to police about arguing

with his ex-girlfriend from Arkansas and made up the story about having financial problems.

(Id. at 1801:21–25.) The letter also indicated that Petitioner’s statement about being in a “self-

destruct mode” was not a true expression of how Petitioner felt but rather was a line he borrowed

from the movie Ocean’s Eleven. (Id. at 1802:1–6, 1803:16–21.) Testimony from one of the

police officers who interrogated him in the hospital indicated that Petitioner told police

emphatically that he was not suicidal and did not attempt to harm himself as he drove on the

highway in the wrong direction. (Id. at 1204:21–1205:2.)



                                                   11
 
 




          A review of the entire record, however, indicates that there was sufficient evidence to

support Petitioner’s conviction for depraved indifference murder and assault. Evidence was

adduced at trial that Petitioner told officers that he was in a “self-destruct mode,” he was

depressed, he argued with an ex-girlfriend the day before the crash, his boss owed him a

thousand dollars, he was drinking heavily, and he felt that nothing he ever did in life was ever

enough. (Id. at 1199:17–23, 1203:22–24.) Petitioner also left the party he attended before the

crash without saying goodbye to anyone. (Id. at 1462:8–15.) In addition, the jury heard

testimony that while Petitioner drove on the Meadowbrook Parkway in the early morning of July

2, 2005, he drove at a high rate of speed, tracked the headlights of oncoming vehicles, ignored

wrong-way signs, and disregarded the fact that many of the signs he passed were backwards. He

also ignored a motorcycle that drove alongside him in the northbound lanes. (Id. at 1540:23–25,

1543:23–24, 1581:10–24.) Petitioner also drove at a steady speed, did not drive erratically, and

was able to stay within lane markers. (Id. at 1694:25–1695:2, 1697:21–1698:7.) The jury also

heard testimony from Dr. William Closson, who testified as an expert in forensic toxicology.

Closson testified that despite Petitioner’s blood alcohol level, he would not have been so

intoxicated that he would have been totally unaware of his surroundings and unable to respond to

stimuli. (Id. at 2134:22–2135:7, 2144:9–13.) Friends described him as steady on his feet, able to

dance without staggering, and articulate. (Id. at 1463:25–1464:4, 1465:14–20, 1787:14–23.)

          In the face of this evidence, a rational trier of fact could have concluded that Petitioner

was indeed suicidal, and therefore had the requisite mens rea. Petitioner’s claim is therefore

denied.




                                                    12
 
 


II.    Error of State Law

       At trial, there was conflicting testimony from several prosecution witnesses concerning

the description of the blood kit used to draw Petitioner’s blood. As a result, the court conducted

an evidentiary hearing outside the presence of the jury. During that hearing, the court heard

additional testimony from Trooper O’Hare who testified that he remembered the integrity seals

on the blood kit used by the nurse to draw Petitioner’s blood to be white. Testimony from

multiple other witnesses indicated that the seals were red. (Tr. at 1397:10–11.) Due to the

inconsistency of the witness testimony, the court initially ruled that the blood sample taken from

Petitioner in the hospital after the crash was inadmissible. The prosecution subsequently made a

motion to have Petitioner undergo a DNA test mid-trial to determine the origin of the blood

evidence. The court granted the prosecution’s motion. (Id. at 1448:2–8.) The DNA test

confirmed that the blood evidence came from Petitioner. Upon this finding, the court reversed

its previous decision to exclude the blood evidence and ruled it admissible. (Id. at 2058:15–18,

2060:9–10.) Petitioner contends that the trial court violated his constitutional rights to a fair trial

and due process by ordering a DNA test mid-trial.

       Petitioner argues that the trial court’s order of a DNA test mid-trial was a violation of

New York discovery statute Criminal Procedure Law § 240.90(1). The statute states that a

prosecutor’s application for a DNA test must be made before the commencement of trial: “[a]

motion by a prosecutor for discovery shall be made within forty-five days after arraignment, but

for good cause shown may be made at any time before commencement of trial.” NY CPL §

240.90(1). Further, “federal habeas corpus relief does not lie for errors of state law.” Lewis v.

Jeffers, 497 U.S. 764, 780 (1990); see also Pulley v. Harris, 465 U.S. 37, 41 (1984). It is not the

province of a federal court to reexamine state-court determinations on state-law questions. In



                                                  13
 
 


conducting a habeas review, a federal court is limited to deciding whether a conviction violated

the Constitution, laws, or treaties of the United States. Estelle v. McGuire, 502 U.S. 62, 67–68

(1991).

              To the extent that Petitioner’s claim can be construed as a violation of an evidentiary rule,

that argument too fails. “[E]rroneous evidentiary rulings warrant a writ of habeas corpus only

where the petitioner ‘can show that the error deprived [him] of a fundamentally fair trial.’”

Zarvela v. Artuz, 364 F.3d 415, 418 (2d Cir. 2004) (emphasis in original and internal citations

omitted). Therefore, the question before the Court is “whether the erroneously admitted

evidence, viewed objectively in light of the entire record before the jury, was sufficiently

material to provide the basis for conviction or to remove a reasonable doubt that would have

existed on the record without it. It must have been ‘crucial, critical, [and] highly significant.’”

Hamilton v. Lee, 94 F. Supp. 3d 460, 474–75 (E.D.N.Y. 2015) (internal quotations and citations

omitted).

              Petitioner argues that the DNA testing mid-trial deprived him of a fundamentally fair

trial. Petitioner does not challenge the admissibility of blood alcohol evidence with respect to its

conviction of driving under the influence, but that the trial court’s order of a DNA test mid-trial

was a violation of the discovery statute. The blood alcohol evidence would have been crucial,

critical, and highly significant as it related to Petitioner’s charges of driving under the influence.

Indeed, the prosecution’s theory of the case was that he was not so intoxicated that he could not

form the requisite mens rea.1 Blood evidence would have only helped defendant’s case by

undermining the mens rea requirement. As such, excluding the evidence would have supported a

finding Petitioner acted with depraved indifference. While the trial court’s decision to order the


                                                            
1
    Petitioner also argues that he was not so intoxicated.

                                                               14
 
 


DNA test mid-trial violated the New York discovery statute, this error of state law does not give

rise to a cognizable constitutional claim. Conducting the mid-trial DNA test, which resulted in

the admission of the blood evidence, was not crucial, critical, or highly significant, and was not

sufficiently material to provide the basis for Petitioner’s conviction.

III.    Fourth Amendment Violation

        Petitioner maintains that the grant of habeas corpus is appropriate in this case because,

police violated his Fourth Amendment right to be free from “unreasonable searches and

seizures” by obtaining a blood sample from Petitioner without his consent or a warrant. (Pet. Br.

at 67.) In opposition, Respondent argues principally that habeas relief for Petitioner’s Fourth

Amendment claim is precluded under Stone v. Powell, 428 U.S. 465 (1976).

        In Stone, the Supreme Court held that a Fourth Amendment claim cannot be the basis of

habeas relief where the petitioner was provided with a full and fair litigation of the Fourth

Amendment claim. See Stone, 428 U.S. at 481-82. That is, “where the State has provided an

opportunity for full and fair litigation of a Fourth Amendment claim, the Constitution does not

require that a state prisoner be granted federal habeas corpus relief on the ground that evidence

obtained in an unconstitutional search or seizure was introduced at his trial.” As elaborated by

the Second Circuit “all that the [Supreme] Court required was that the state [] provide[] the

opportunity to the state prisoner for a full and fair litigation of the Fourth Amendment claim”

Gates v. Henderson, 568 F.2d 830, 839 (2d Cir. 1977) (noting) (emphasis in original.) Nothing

more.

        In this case, Petitioner was provided an opportunity to litigate his Fourth Amendment

claim. A fact to which, Petitioner does not dispute—nor could he, as the trial court held a pre-

trial suppression hearing regarding the admissibility of a blood sample taken from Petitioner by



                                                 15
 
 


hospital personnel. (Pet. Br. at 67.)2 Indeed, Petitioner makes no effort to counter Respondent’s

argument that his Fourth Amendment claim is precluded by Stone.3 In other words, Petitioner

fails to present any evidence that the state provided no corrective procedures to redress his

Fourth Amendment violation or that he was prevented from using any such corrective measure

because of an unconscionable breakdown in the underlying process. Absent any such evidence,

the Petitioner’s claim is precluded as a matter of law. See Gates, 568 F.2d at 839 (finding that a

review of Fourth Amendment claims on habeas petition may be undertaken only where: (1) the

state has provided no corrective procedures at all to redress the alleged Fourth Amendment

violations; or (2) the state has provided a corrective mechanism, but the defendant was precluded

from using that mechanism because of an unconscionable breakdown in the underlying process).

IV.           Exclusion of Expert Testimony

              Petitioner claims that he was denied his constitutional rights to a fair trial and to present a

defense as a result of the trial court’s decision to preclude him from presenting the testimony of

New York State Police Sergeant Scott Crawford. (Pet. Br. at 84.)

               “The right to call witnesses in order to present a meaningful defense at a criminal trial is

a fundamental constitutional right secured by both the Compulsory Process Clause of the Sixth

Amendment and the Due Process Clause of the Fourteenth Amendment.” Washington v.

Schriver, 255 F.3d 45, 56 (2d Cir. 2001) “Few rights are more fundamental than that of an

accused to present witnesses in his own defense.” Taylor v. Illinois, 484 U.S. 400, 408 (1988).

This right protects, among other things, the truth-finding process. However, “[t]he accused does


                                                            
2
  After oral argument and testimony proffered from both sides, the trial court determined that Petitioner’s blood was
properly drawn and denied Petitioner’s motion to suppress. (Id. at 70.)
3
  Petitioner devotes much of his argument to disproving the Court of Appeals determination that his Fourth
Amendment claim was unpreserved and therefore not adequately exhausted. Even if the Court were to accept
Petitioner’s argument that the issue of the warrant was rightly preserved, such a finding is insufficient to overcome
the prohibition to habeas review under Stone.

                                                               16
 
 


not have an unfettered right to offer testimony that is incompetent, privileged, or otherwise

inadmissible.” Id. at 410.

       “To establish a Sixth Amendment violation, a defendant must demonstrate that he was

deprived of the opportunity to present a witness who would have provided testimony that was

‘both material and favorable to his defense.’” Howard v. Walker, 406 F.3d 114, 132 (2d Cir.

2005) (citing United States v. Valenzuela-Bernal, 458 U.S. 858, 867 (1982)). Materiality

requires that “the omission . . . be evaluated in the context of the entire record.” Id. (citing

United States v. Valenzuela-Bernal, 458 U.S. 858, 868 (1982)). When considering whether a

trial court’s exclusion of expert witness testimony violated a criminal defendant’s right to

Compulsory Process, a two-step analysis is appropriate. Id. First, we consider the trial court’s

reasons for excluding the evidence. Id. Second, we consider the strength of the prosecution’s

case as a whole. Id. (citing Washington, 255 F.3d at 59; Agard v. Portuondo, 117 F.3d 696, 705–

07 (2d Cir. 1997)).

       Further, where a defendant has the opportunity to present the very argument that the

excluded testimony supports, there is no constitutional violation. See id. at 133. The exclusion

of expert testimony does not rise to the level of constitutional error where the admission of the

testimony would not have created an otherwise non-existent reasonable doubt about the

Petitioner’s guilt. Washington, 255 F.3d at 60.

       Sergeant Crawford was directed by his police superiors to reconstruct the collision

involving Petitioner. (Tr. at 2242:18–25) (Resp. Aff. at 75.) Sergeant Crawford prepared a

report indicating that Petitioner was traveling at forty-five miles per hour at the time of impact.

(Pet. Br. at 84.) The trial court, however, refused to certify Sergeant Crawford as an expert

witness and permit his testimony on the ground that Sergeant Crawford lacked sufficient



                                                  17
 
 


expertise to testify as an expert. (Id. at 85–86.) The trial court excluded Sergeant Crawford’s

testimony based on a finding that he was not qualified to opine on post-impact reconstruction

and analysis of automobile collisions. Indeed, in response to a question from the prosecutor as to

whether he considered himself to be an expert in the “particularized area of head-on collision

momentum calculations,” Sergeant Crawford responded, “I would say technically I am not an

expert. I’m not. I’m not very comfortable with angular momentum overall.” (Tr. at 2255:25–

2256:5.) Sergeant Crawford also testified that he had not had relevant training in angular head-

on collisions since 1996 or 1997. He stated that he had only reconstructed an angular head-on

collision once in his career—which was eight years prior to the crash at issue in this case.

Sergeant Crawford also stated he had never been qualified to testify as an expert. (Id. at 2254:5–

7, 2254:17–24, 2256:21–25.) On this record, the trial court’s exclusion of Sergeant Crawford as

an expert is unassailable.

       Further, an examination of the prosecution’s case as a whole demonstrates that Sergeant

Crawford’s testimony, though favorable to Petitioner’s defense, was not material. The

prosecution called several lay witnesses who testified that Petitioner was driving at a high rate of

speed prior to the collision. (Tr. at 1494:1, 1542:12–17.) The Petitioner tracked the headlights

of oncoming vehicles who sought to change lanes when confronted by the headlights of

Petitioner’s pickup truck. (Id. at 1540:23–25, 1543:23–24.) With the support of expert

testimony from Dr. William Closson and the testimony of Petitioner’s friends, the prosecution

argued that Petitioner was not so intoxicated that he would not have been able to react to stimuli

such as oncoming vehicle headlights, and wrong-way signs. (Id. at 1463:25–1464:4, 1465:14–

20, 1787:14–23, 2134:22–2135:13.) These facts, established by witness testimony, gave

credibility to the prosecution’s theory of the case, which is that Petitioner drove with depraved



                                                 18
 
 


indifference to human life. The prosecution made a compelling case that Petitioner drove at a

high speed and with disregard for the harm his actions might cause to others which was strong

evidence that Petitioner acted with the mens rea of depraved indifference. The presence of

Sergeant Crawford’s testimony would not have significantly weakened the prosecution’s case.

This was not a close case. Indeed, the admission of Sergeant Crawford’s testimony would not

have created an otherwise non-existent reasonable doubt over Petitioner’s guilt. Therefore, the

exclusion of the testimony did not rise to the level of constitutional error.

       Moreover, the trial court qualified an expert who offered testimony which would have

been similar to the excluded testimony of Sergeant Crawford. Here, the defense called Steven

Schneider, whom the trial court qualified as an expert in accident reconstruction. Schneider

testified that Petitioner’s pickup truck was moving at thirty-three miles per hour at the time of

impact with the limousine. (Tr. at 2311:25–2312:5.) The jury heard testimony from Schneider

that Petitioner attempted to slow down at the time of impact. (Id.) This testimony supported

Petitioner’s defense to the crimes involving a mens rea of depraved indifference. Schneider’s

testimony bolstered Petitioner’s claim that he did not intend to cause any harm but that he

actually intended to avoid serious injury to himself or others. This Court finds that the exclusion

of Petitioner’s expert, Sergeant Crawford, was not constitutional error because “the defendant

was not deprived of the opportunity to make the argument that was supported by the expert’s

testimony.” See Howard, 406 F.3d at 133 (citing Washington, 255 F.3d at 60).

       The petition is therefore denied.

                                           CONCLUSION
       For the foregoing reasons, the Court denies Petitioner’s motion for a writ of habeas

corpus. Because Petitioner has not made a substantial showing of the denial of any constitutional

right, no certificate of appealability will issue. See 28 U.S.C. § 2253; see also Lucidore v. N.Y.

                                                  19
 
 


State Div. of Parole, 209 F.3d 107, 112–13 (2d Cir. 2000). The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith. Coppedge

v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to close the case.

Dated: Brooklyn, New York
       January 22, 2019                             SO ORDERED:


                                                    ____s/ LDH_________________
                                                    LASHANN DEARCY HALL
                                                    United States District Judge




                                               20
 
